        CASE 0:14-md-02551-SRN-BRT Doc. 1011 Filed 04/04/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 In re: National Hockey League Players’         ) MDL Docket No. 14-2551 (SRN/BRT)
 Concussion Injury Litigation                   )
                                                )
                                                )
 This Document Related to:                      )            ORDER
                                                )
 ALL ACTIONS                                    )
                                                )


        Co-Lead Plaintiffs’ Counsel, on behalf of all Settling Persons, as defined in Section

1.45 of the Settlement Agreement, have moved the Court for entry of an Order to aid in the

efficient processing and administration of the Settlement Agreement with an Execution

Date of November 6, 2018, as amended on March 20, 2019, entered into by the NHL and

Co-Lead Plaintiffs’ Counsel, which among other things, is intended to resolve the federal

multidistrict litigation pending in the United States District Court for the District of

Minnesota, In re: National Hockey League Players’ Concussion Injury Litigation, MDL

No. 14-2551 (SRN) (the “Settlement Agreement”). In particular, the Motion seeks an Order

to: (1) establish a qualified settlement fund pursuant to the terms of the Settlement

Agreement and within the meaning of section 468B of the Internal Revenue Code of 1986,

as amended (“Code”) and Treasury Regulation sections 1.468B-1, et seq. (“Regulations”);

(2) retain continuing jurisdiction and supervision over the qualified settlement fund; and

(3) determine certain matters with respect to the administration of the qualified settlement

fund.
      CASE 0:14-md-02551-SRN-BRT Doc. 1011 Filed 04/04/19 Page 2 of 4




      The Court, having reviewed the Motion, and finding good and sufficient cause

therefore, hereby FINDS and ORDERS the following:

      1. The Unopposed Motion to Establish a Qualified Settlement Fund [Doc. No.

         1008] is GRANTED.

      2. A qualified settlement fund is established pursuant to the terms of the Settlement

         Agreement and pursuant to the jurisdiction conferred upon this Court within the

         meaning of section 468B of the Internal Revenue Code of 1986, as amended

         (“Code”) and Treasury Regulation sections 1.468B-1, et seq. (“Regulations”).

         The qualified settlement fund shall be named the “NHL Retired Players

         Settlement Agreement Qualified Settlement Fund” or “the QSF.”

      3. The Court will retain continuing jurisdiction over the QSF.

      4. Sapientia Law Group (“Sapientia”), as Claims Administrator, is hereby

         appointed to administer the QSF within the meaning of Treasury Regulations

         § 1.468B-2(k). This appointment is made based on the terms of the Settlement

         Agreement and the Unopposed Motion to Establish Qualified Settlement Fund.

         Sapientia is granted the authority to conduct any and all activities necessary to

         administer the QSF as described in the motion papers filed with this Court.

      5. In accordance with the terms of the Settlement Agreement, Sapientia is

         authorized to segregate settlement funds if necessary, distribute Attorneys’ fees

         and Costs, distribute Settlement Payments and Administrative Expense

         Payments, and invest the funds as set forth in the motion papers filed with the

         Court.


                                            2
CASE 0:14-md-02551-SRN-BRT Doc. 1011 Filed 04/04/19 Page 3 of 4




6. The QSF will be held at The Huntington National Bank (“Huntington), a

   financial institution headquartered in Columbus, Ohio, according to the terms,

   conditions, and restrictions of this Order. Huntington will serve as Escrow Agent

   for the QSF, pursuant to the terms of the Settlement Agreement and an escrow

   agreement between Co-Lead Plaintiffs’ Counsel, Sapientia in its capacity as the

   Claims Administrator, and Huntington in its capacity as Escrow Agent.

7. No bond is required for Sapientia to administer the QSF, provided that all monies

   received in the QSF from the NHL pursuant to the Settlement Agreement, which

   include all principal and interest earned thereon (the “Settlement Monies”), shall

   be held in custody of Huntington, for the benefit of and titled in the legal name

   of the QSF and invested in instruments or accounts backed by the full faith and

   credit of the United States Government or fully insured by the United States

   Government or an agency thereof, including a U.S. Treasury Fund or a bank

   account that is either (a) fully insured by the Federal Deposit Insurance

   Corporation (“FDIC”) or (b) secured by instruments backed by the full faith and

   credit of the United States Government.

8. Following instructions from Sapientia pursuant to these terms and conditions,

   Huntington shall invest the QSF such that the following investment policy is

   implemented: (1) safety of principal and (2) zero bank liability exposure.

   Notwithstanding the foregoing, Huntington shall not be allowed to distribute any

   income or principal from the QSF except upon written instructions from

   Sapientia. Sapientia retains the right to remove Huntington, and may designate


                                      3
   CASE 0:14-md-02551-SRN-BRT Doc. 1011 Filed 04/04/19 Page 4 of 4




      a replacement bank, upon the written consent of the Parties. In the event of such

      replacement, the terms and conditions of this Order, including without

      limitation, those addressing bond requirements, investments, and distributions

      of the QSF, shall apply to any such replacement bank.

   9. Sapientia shall not be liable for any losses as a result of investing the Settlement

      Monies as directed by the Court. Any such losses shall not be recoverable from

      the NHL, the NHL’s counsel, or Settling Persons’ Counsel, none of whom shall

      have any responsibility for Sapientia’s or Huntington’s performance. Receipt

      and/or investment of the Settlement Monies shall be confirmed to Counsel by

      Sapientia as soon as practicable by account statements or other reasonable

      method. Once required amounts are deposited in the QSF by or on behalf of the

      NHL, the NHL’s payment obligation is fulfilled and satisfied.

   10. Sapientia is authorized upon final distribution of all monies paid into the QSF to

      take appropriate steps to wind down the QSF, thereafter discharging Sapientia

      from any further responsibility with respect to the QSF.



      IT IS SO ORDERED.



Dated: April 4, 2019                          s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                          4
